Case 0:19-cv-60075-BB Document 13 Entered on FLSD Docket 03/04/2019 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-cv-60075-BLOOM/Valle

  LORNA BAXTER,

                  Plaintiff,

  vs.

  MIDLAND CREDIT MANAGEMENT, INC.,

             Defendant.
 ________________________________________/

                          JOINT NOTICE OF PENDING SETTLEMENT

           Plaintiff, Lorna Baxter and Defendant, Midland Credit Management, Inc. by and through

 their undersigned counsel, hereby submit this Joint Notice of Pending Settlement and state that

 the parties have reached a verbal settlement with regard to this case and are presently drafting,

 finalizing, and executing the settlement and dismissal documents. Upon execution of the same,

 the parties will file the appropriate dismissal documents with the Court.




 TC-0013
Case 0:19-cv-60075-BB Document 13 Entered on FLSD Docket 03/04/2019 Page 2 of 3


                          CONSENT OF COUNSEL FOR DEFENDANT

           Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

 Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

 Court that counsel for Defendant has authorized him to affix their electronic signature to this

 Joint Notice of Pending Settlement.


   /s/ Anthony C. Norman                                 /s/ Benjamin J. Tyler_____________
  Anthony C. Norman, Esq.                                Benjamin J. Tyler, Esq.
  Florida Bar No.: 112105                                Florida Bar No.: 1003552
  anthony@lawfirmofacn.com                               Benjamin.tyler@hklaw.com
  The Law Firm of Anthony C. Norman, PLLC                Holland & Knight, LLP
  1345 Monroe Ave. NW, Suite 242                         701 Brickell Avenue, Suite 3300
  Grand Rapids, MI 49505                                 Miami, FL 33131
  Telephone: (616) 265-5998                              Telephone: (305) 374-8500

  Co-Counsel for Plaintiff                               Counsel for Defendant




 TC-0013
Case 0:19-cv-60075-BB Document 13 Entered on FLSD Docket 03/04/2019 Page 3 of 3


                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed on March 4, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.

 Jonathan M. Benjamin, Esq.
 Benjamin Law Practice, PLLC
 4581 Weston Rd, Suite 155
 Weston, FL 33331
 Co-Counsel for Plaintiff
 Service by CM/ECF



                                       The Law Firm of Anthony C. Norman, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave. NW, Suite 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 265-5998

                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar No. 112105
                                       anthony@lawfirmofacn.com




 TC-0013
